Title: To George Washington from Gustavus Scott, 20 February 1797
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir 
                            Washington, 20th Feby 1797
                        
                        We had the honor of your favor of the 15th Instant—Your Ideas respecting the
                            Capitol are those which have been the prevailing ones with us for some time—No step has
                            been omitted to put things in a state for advancing that building, as far as possible during
                            the present Season; and we expect it to progress 30 additional feet, at least, by December
                            next—You would see by our last Letters to you, that we contemplated carrying on the
                            President’s house no further than to secure what is done, by covering it in, which may with
                            ease be effected without withdrawing the necessary hands from the Capitol—The chief object—in view in forwarding the Plans of the public offices, was, that they should be approved of
                            by you, rather than your Successor to whom, the City & it’s affairs must, at
                            present, be quite new—Had the foundations been prepared during the present Winter, whilst
                            the Labourers have little to occupy them, so much expence would have been saved; they can
                            however, be as well done next winter—The expectation of this being done, has, no doubt,
                            created a great deal of Jealousy, & perhaps, will not create less, whenever done.
                        
                        If Messrs Morris & Nicholson pay their Instalment, when due, or in 60
                            or 90 days after it becomes due, we shall have sufficient funds to carry us through the
                            Year, & having made their Selection, if they fail to pay, we shall certainly proceed
                            to sell their Lots—We have certainly better prospects, as to funds, than for the two
                            Seasons past, & every thing promises fair for more extensive operations. We are Sir,
                            &c.
                        
                            G. Scott
                            W. Thornton
                            
                        
                    